[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               AUGUST 2, 2007
                            No. 06-16588                      THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                  BIA Nos. A79-471-230 & A79-471-231

JUNA SERAPHIN TOUZE,
JUDE SERAPHIN,

                                                             Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (August 2, 2007)




Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Juna Seraphin Touze and her husband, Jude Seraphin, natives and citizens of

Haiti, seek review of the Board of Immigration Appeals’ (BIA’s) order affirming

the Immigration Judge’s (IJ’s) decision that she1 failed to qualify for asylum or

withholding of removal.2 We address Touze’s contentions on appeal in turn.

                                                 I.

       Touze, a radio journalist, contends the IJ and BIA 3 erred by basing an

adverse credibility finding on the discrepancies between her applications and

testimony regarding, among other things, whether her windshield was broken

during a stone throwing incident at a demonstration she was covering, and the date

on which Yvon Neptune (then a Haitian Senator–later Haiti’s Prime Minister)

called her radio show. In addition, she argues the IJ erred by finding she testified

the demonstration happened in May 2000. She further asserts the IJ erred by

finding no threats were made against her, pointing to the call she received at home



       1
          For the sake of convenience, and in recognition of the fact that Seraphin did not make
an independent application but, rather, relied on Touze’s application for relief, this opinion will
refer to Touze and her husband together simply as Touze.
       2
        Touze does not challenge on appeal the denial of withholding of removal under the
United Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment
or Punishment, see 8 C.F.R. § 208.16(c), and therefore that issue is abandoned, Sepulveda v. U.S.
Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
       3
          The BIA adopted and affirmed the IJ’s decision, with additional analysis. Thus, we
review both decisions. See Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir.
2004) (“We review only the [BIA]’s decision, except to the extent that it expressly adopts the
IJ’s opinion.”).
                                               2
after being followed. Finally, Touze contends the IJ erred by basing his adverse

credibility finding on only minor inconsistencies.

      “The testimony of the applicant, if credible, may be sufficient to sustain the

burden of proof without corroboration.” 8 C.F.R. §§ 208.13(a) (asylum),

208.16(b) (withholding of removal). The IJ must “determine credibility, and we

[will] not substitute our judgment for that of the IJ with respect to credibility

findings.” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). Thus,

we will defer to the IJ’s credibility finding as we would any factual finding, unless

the evidence compels us to do otherwise. Id. That said, “the IJ must offer specific,

cogent reasons for an adverse credibility finding.” Forgue v. U.S. Att’y Gen., 401

F.3d 1282, 1287 (11th Cir. 2005).

      The IJ and BIA made clear adverse credibility findings based on a number of

inconsistencies in Touze’s initial application, asylum interview, amended

application, initial testimony, and follow-up testimony. Nevertheless, the IJ’s

finding that Touze testified the demonstration involving the stone throwing

incident happened in May 2000 was incorrect. Rather, the record shows while she

briefly testified it happened in January 2001, she eventually concluded it happened

in March 2001. This was in accord with her asylum interview and her amended

application (and she did not mention the demonstration in her initial application).



                                            3
      However, even removing this alleged inconsistency from consideration,

there were still several discrepancies between her testimony and her prior

statements. First, she stated in her amended application that Neptune called her in

June 2000, but later repeatedly testified he called her in March 2001, the same day

she was followed from her office. Second, in her initial application and follow-up

testimony, Touze stated she was followed by two cars, but in her asylum interview,

amended application, and initial testimony she described only one car. Finally, in

her initial application she did not mention any specific incident at any

demonstration. Then, in her asylum interview she stated that stones were thrown at

her and broke her car’s windshield. However, in her amended application she

failed to mention that her windshield was broken. Then, when she testified, she

stated that she recognized the stone throwers, and again stated that her windshield

was broken.

      With these inconsistencies as a basis, nothing in the record compels us to

conclude the IJ and BIA’s adverse credibility findings were incorrect. See 8

U.S.C. § 1252(b)(4)(B) ( “[T]he administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the

contrary.”).




                                           4
                                            II.

       In addition to their adverse credibility findings, both the IJ and BIA also

found that, even assuming Touze was credible, she failed to establish past

persecution or a well-founded fear of future persecution, and failed to establish it

was more likely than not that she would be persecuted in the future.

       “An alien who arrives in or is present in the United States may apply for

asylum, which the Attorney General has discretion to grant if the alien meets the

INA’s definition of a ‘refugee.’” Sepulveda, 401 F.3d at 1230. A “refugee” is

defined as:

       any person who is outside any country of such person’s nationality . . .
       who is unable or unwilling to return to, and is unable or unwilling to
       avail himself or herself of the protection of, that country because of
       persecution or a well-founded fear of persecution on account of . . .
       political opinion . . . .

8 U.S.C. § 1101(a)(42)(A). A refugee seeking asylum “carries the burden of

proving [her] statutory ‘refugee’ status and thereby establishing asylum

eligibility.” Sepulveda, 401 F.3d at 1230.

       “To establish asylum eligibility based on political opinion . . . the alien must,

with credible evidence, establish (1) past persecution on account of her political

opinion . . ., or (2) a ‘well-founded fear’ that her political opinion . . .will cause

future persecution.” Id. at 1230-31 (emphasis added). Nevertheless, an alien need

not demonstrate that she would, in the future, be singled out for persecution if she
                                             5
can demonstrate, among other things, that “there is a pattern or practice . . . of

persecution of a group of persons similarly situated” to her on the basis of a

protected ground. 8 C.F.R. § 208.13(b)(2)(iii).

      “[P]ersecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation, and . . . [m]ere harassment does not

amount to persecution.” Sepulveda, 401 F.3d at 1231 (quotations omitted). “Not

all exceptional treatment is persecution.” Gonzalez v. Reno, 212 F.3d 1338, 1355

(11th Cir. 2000).

      Assuming, arguendo, that Touze did not waive the question of past

persecution below, the events she describes as establishing persecution are: (1) the

stones thrown at her and breaking the windshield on her car; (2) various

threatening phone calls received at her radio station; (3) one specific call she

received at her radio station from Neptune; (4) the men who followed her from her

place of work following the call from Neptune; (5) the threatening call she

received at home after evading the cars; and (6) the fact her house was burned after

she fled the country.

      As for the stone throwing, as the IJ noted, although she testified she

recognized the leaders of the group, nothing in the evidence requires the




                                           6
conclusion that Touze herself was targeted.4 Further, she was not harmed, and she

only testified that a colleague’s equipment was destroyed. Next, threats alone are

not enough to establish persecution. Sepulveda, 401 F.3d at 1231. Although it is

noteworthy that Neptune called her, he only expressed dissatisfaction with her

political views, to which Touze responded by inviting him onto her radio show.

As to the cars following her, she suffered no personal injury or property damage in

the incident, and she did not claim that the men were armed or did anything more

than follow her. Finally, although pictures of her burned house were tendered, she

did not present any evidence, other than her own opinion, that it had been burned

because of her political opinion. Thus, Touze failed to establish past persecution.

       As for fear of future persecution, even assuming, arguendo, that she had a

subjectively genuine fear, she failed to establish it was objectively reasonable.

Specifically, the political organization she testified was the source of the threats

against her is now sharing power with the party she supported.5 While the


       4
         Touze argues the IJ had to impermissibly speculate to reach a similar conclusion, but, as
the Government notes, this was merely an inference permitted of a fact-finder. See United States
v. Alvarez-Moreno, 874 F.2d 1402, 1408 (11th Cir. 1989) (“[We] must also give deference to the
fact finders reasonable inferences and credibility choices.”).
       5
         Touze argues the IJ’s finding to this effect was error as she did not comply with the
requirements of making such a finding at 8 C.F.R. § 208.13(b)(1)(i)(A). However, that
regulation applies to analyzing a change in circumstances used to rebut a presumption of a
well-founded fear of persecution arising from past persecution. See 8 C.F.R. § 208.13(b)(1)(i).
There was no such presumption here, and the IJ merely noted the issue in her analysis of the
question of the objective reasonableness of Touze’s fear of future persecution. Thus, this
argument is meritless.
                                                  7
documentary evidence shows attacks on journalists continue, they also show these

attacks are not limited to journalists of one political opinion. Further, she has been

out of the country for six years now, and has not shown she was so well known as

to attract persecution upon her return. See id. at 1232. Finally, she did not argue

below, and has not argued on appeal she will be persecuted as part of a pattern and

practice, and so this argument is waived. See id. at 1228 n.2. Thus, even assuming

she is credible, she has failed to establish that she is eligible for asylum. See id. at

1230.

                                           III.

        “Where an applicant is unable to meet the ‘well-founded fear’ standard for

asylum, [s]he is generally precluded from qualifying for either asylum or

withholding of [removal].” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1243

(quotations omitted). Given that she failed to meet the lower standard for asylum,

Touze has also failed to satisfy the higher standard required for withholding of

removal.

        For these reasons, we deny Touze’s petition for review.

        PETITION DENIED.




                                            8